NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Courtof Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted January 21, 2010
                                  Decided January 21, 2010

                                            Before

                                 JOHN L. COFFEY, Circuit Judge

                                 JOEL M. FLAUM, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge
                       
No. 09‐3199

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Eastern District of Wisconsin.

       v.                                            No. 01‐CR‐16

WILLIE HOLLAND, JR.,                                 Rudolph T. Randa,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

       Willie Holland was sentenced to a total of 77 months’ imprisonment and 3 years’
supervised release after he pleaded guilty to possession of a firearm by a felon, 18 U.S.C.
§ 922(g)(1).  Two months into his supervised release, Holland was arrested for possessing
cocaine with intent to distribute and, after pleading guilty in state court, was sentenced to a
year in prison.  The district court then revoked his supervised release and ordered him to
serve another 24 months’ imprisonment.  Holland appeals, but his appointed counsel has
concluded that the case is frivolous and moves to withdraw.  See Anders v. California , 386
U.S. 738, 744 (1967).  Holland opposes counsel’s motion.  See CIR. R. 51(b).  We confine our
review to the potential issues outlined in counsel’s facially adequate brief and Holland’s
response.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).
No. 09‐3199                                                                                 Page 2


        At his revocation hearing Holland stipulated that he violated the conditions of his
supervised release by committing the state drug crime, and the only conceivable ground for
appeal identified by counsel is whether 24 months is too much time.  We will uphold a term
of reimprisonment imposed on revocation of supervised release unless it is “plainly
unreasonable,” a very narrow standard.  United States v. Kizeart, 505 F.3d 672, 674‐75 (7th
Cir. 2007).  In selecting an appropriate prison term to follow revocation, district courts must
consider the policy statements in the guidelines, see U.S.S.G. ch. 7, pt. B, and the sentencing
factors set out in 18 U.S.C. § 3553(a).  United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008). 
In this case the court, by statute, could not imprison Holland for more than two years, see 18
U.S.C. §§ 3583(e)(3), 3559(a)(3), 922(g)(1), even though his Grade A violation and criminal
history category of VI yielded a guidelines range of 33 to 41 monthsʹ reimprisonment, see
U.S.S.G. §§ 7B1.1(a)(1), 7B1.4(a).  In selecting 24 months the court weighed the § 3553(a)
factors, including the nature of the underlying drug violation and the need to protect the
public and promote respect for the law—especially in light of how quickly Holland had
reoffended once released from prison.  As counsel notes, it would be frivolous to contend
that the courtʹs evaluation of the statutes and guidelines factors was inadequate.

        Counsel questions whether Holland could argue that his term of reimprisonment is
unreasonable in light of his time already served in state custody.  Before pleading guilty in
state court, Holland already had spent almost 18 months in state custody, most of which
was credited against his state sentence.  He argued at the revocation hearing that the district
court should imprison him for just 6 months to account for the time in state custody, but the
court declined to award any reduction below the 24‐month statutory maximum.  

       District courts are not required to shorten a term of reimprisonment to annul time
served in state custody for misconduct underlying the revocation, see U.S.S.G. § 7B1.3(f);
United States v. Huusko, 275 F.3d 600, 603 (7th Cir. 2001); United States v. Harvey, 232 F.3d
585, 588‐89 (7th Cir. 2000).  In this case the court emphasized that it would have imposed a
longer term of reimprisonment if the statutory maximum was higher.  The court explained
that Holland already had received a break from having a statutory maximum well below
the bottom of the guidelines range.  And the court correctly noted that postrevocation
reimprisonment is part of the penalty for the original offense and separate from any
punishment for an offense underlying revocation.  See United States v. Johnson, 529 U.S. 694,
700‐01 (2000).  Any challenge to the length of Hollandʹs term on this ground would be
frivolous.

       In his Rule 51(b) response, Holland questions whether he is entitled to credit under
18 U.S.C. § 3585(b) for the almost 6 months in state custody that was not applied to his state
sentence.  But it is the Bureau of Prisons, not the sentencing court, that computes the credit
No. 09‐3199                                                                                Page 3


due under § 3585(b).  United States v. Wilson, 503 U.S. 329, 334‐35 (1992); United States v. Ross,
219 F.3d 592, 594 (7th Cir. 2000).  A claim based on § 3585(b) would thus be frivolous in this
appeal.

       Accordingly, we GRANT counselʹs motion to withdraw and DISMISS the appeal.